1    Spencer T. Malysiak
     State Bar #084654
2    Richard D. Shoemaker-Moyle
     State Bar #265859
3    SPENCER T. MALYSIAK LAW CORPORATION
     3500 Douglas Blvd, Suite 200
4    Roseville, CA 95661
     Telephone:    (916) 788-1020
5    Facsimile:    (916) 788-0404
6    Attorney for Defendants
     FRANK M. PERRI and PERRI ELECTRIC, INC.
7

8                                   UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL LEHR and COLLEEN LEHR,          )             Case No: 2:17-cv-01188 WBS GGH
                                          )
12                                        )             STIPULATION TO EXTEND TIME TO
                  Plaintiff,
                                          )             SERVE REBUTTAL EXPERT WITNESS
13                                        )             REPORT AND COMPLETE EXPERT
            vs.
                                          )             DISCOVERY
14                                        )
     FRANK M. PERRI; PERRI ELECTRIC,
                                          )
15   INC.; PERRI ELECTRIC INC. PROFIT
                                          )
     SHARING PLAN; PERRI ELECTRIC INC.
                                          )
16   PROFIT SHARING TRUST; and DOES 1-50,
                                          )
                                          )
17                Defendants.
                                          )
                                          )
18                                        )
                                          )
19                                        )
20
             This stipulation is made pursuant to Local Rule 143, to extend the time in which Defendants
21

22
     FRANK M. PERRI and PERRI ELECTRIC, INC. (“Defendants”) may disclose their rebuttal

23
     expert witness report to Plaintiffs PAUL LEHR and COLLEEN LEHR (“Plaintiffs”). The parties

     have entered the following stipulation:
24

25
     ///




     Stipulation To Extend Time For Rebuttal      1                    Case No. 2:17-cv-01188 WBS GGH
     Witness Report
1             IT IS HEREBY STIPULATED by and between Defendants and Plaintiffs that:
2             1.      On January 25, 2019, this Court entered an Order modifying the Amended
3    Scheduling Order pursuant to the stipulation of Plaintiffs and Defendants (the “Order”).
4             2.      The Order provides February 20, 2019, as the deadline for Defendants to disclose
5    their rebuttal expert report to Plaintiffs.
6             3.      The Order also provides March 6, 2019, as the deadline for all Parties to complete
7    expert discovery.
8             4.      Defendants requested an extension of one (1) week for service of their rebuttal
9    expert’s report in order to allow him adequate time finalize his opinions. Defendants previously
10   disclosed their rebuttal expert, Alex Brucker, to Plaintiffs on January 2, 2019. Mr. Brucker has
11   been diligently working on reviewing the facts of this case. However, given the extensive history
12   of litigation and voluminous discovery in this matter, he requires an additional week to complete
13   his report.
14            5.      To offset any prejudice caused to Plaintiffs by this extension, Defendants offered
15   an extension of all expert discovery by one (1) week.
16            6.      As such, the Parties agree and stipulate to extend Defendants’ deadline to serve
17   their rebuttal expert report to Plaintiffs by one (1) week, to February 27, 2019.
18            7.      The Parties further agree and stipulate to extend the deadline for all expert
19   discovery by one (1) week to March 13, 2019, in order to coincide with the extension discussed,
20   above.
21            8.      The Parties further agree and stipulate that the remaining deadlines within the
22   Court’s Order stand so as not to cause any additional burden to the Court.
23   ///
24   ///
25   ///




     Stipulation To Extend Time For Rebuttal       2                     Case No. 2:17-cv-01188 WBS GGH
     Witness Report
1            9.       Good cause having been shown, the Parties respectfully request that the Court grant
2    the stipulated extension of deadlines to the dates set forth above.
3

4
             Date: February 15, 2019                __/s/_____________________________________
                                                    RICHARD D. SHOEMAKER-MOYLE
5
                                                    Attorney for Defendants
6                                                   FRANK M. PERRI and PERRI ELECTRIC, INC.

7

8
             Date: February 15, 2019                _/s/__________________________________
9                                                   CHRISTOPHER J. FRY
                                                    Attorney for Plaintiffs PAUL LEHR and
10                                                  COLLEEN LEHR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Stipulation To Extend Time For Rebuttal       3                       Case No. 2:17-cv-01188 WBS GGH
     Witness Report
1                                                 ORDER
2
             Based upon the Stipulation submitted by and between Defendants FRANK M. PERRI and
3
     PERRI ELECTRIC, INC., a California Corporation (“Defendants”), and Plaintiffs PAUL LEHR
4
     and COLLEEN LEHR (“Plaintiffs”), it is hereby ORDERED:
5
             1. The deadline for Defendants to disclose rebuttal expert witness reports to Plaintiffs
6
                 shall be extended to February 27, 2019; and
7
             2. The deadline for all Parties to complete expert discovery shall be extended to March
8
                 13, 2019.
9
             3. All other deadlines in the Court’s prior Order dated January 25, 2019, shall remain in
10
                 full force and effect.
11

12
             Dated: February 20, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25




     Stipulation To Extend Time For Rebuttal     4                    Case No. 2:17-cv-01188 WBS GGH
     Witness Report
